      Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 1 of 8




 1 FAEGRE DRINKER BIDDLE & REATH LLP
   TARIFA B. LADDON (Pro Hac Vice)
 2 tarifa.laddon@faegredrinker.com
   THEODORE E. O'REILLY (Pro Hac Vice)
 3 theodore.oreilly@faegredrinker.com
   1800 Century Park East, Suite 1500
 4 Los Angeles, CA 90067
   Telephone: (310) 203-4000
 5 Facsimile: (310) 229-1285
 6 Attorneys for Defendants
   BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
 7 and BIOMET U.S. RECONSTRUCTION, LLC
 8 WETHERALL GROUP, LTD.
   Peter C. Wetherall (Nevada Bar No. 4414)
 9 pwetherall@wetherallgroup.com
   9345 West Sunset Road, Suite 100
10 Las Vegas, NV 89148
   Telephone: (702) 838-8500
11 Facsimile: (702) 837-5081
12 Attorneys for Plaintiffs
   ANGELA BIGGINS
13
   (Additional Counsel on following page)
14
                            UNITED STATES DISTRICT COURT
15
                                   DISTRICT OF NEVADA
16
17 ANGELA J. BIGGINS,                         Case No.: 2:20-cv-02247-JCM-NJK
18                                            Honorable James C. Mahan
             Plaintiff,
19                                            Honorable Nancy J. Koppe
       vs.
20                                            FRCP RULE 26(F) REPORT
21 BIOMET, INC.; BIOMET
   ORTHOPEDICS, LLC; and BIOMET               Complaint Filed: December 11, 2020
22 U.S. RECONSTRUCTION, LLC;
23
             Defendants.
24
25
26
27
28
      Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 2 of 8




 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS (Nevada Bar No. 390)
 2   lsanders@alversontaylor.com
     6605 Grand Montecito Pkwy, Suite 200
 3   Las Vegas, NV 89149
     Telephone: (702) 384-7000
 4   Facsimile: (702) 385-7000
 5   Attorneys for Defendants
     BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
 6   and BIOMET U.S. RECONSTRUCTION, LLC
 7   BERNHEIM KELLEY BATTISTA & BLISS, LLC
     WALTER KELLEY (to be admitted Pro Hac Vice)
 8   wkelley@bkbblaw.com
     4 Court Street
 9   Plymouth, MA 02360
     Telephone: (617) 420-1111
10   Facsimile: (617) 830-0379
11   Attorneys for Plaintiff ANGELA BIGGINS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 3 of 8




 1          Counsel for Plaintiff Angela Biggins (“Plaintiff”) in the above-named action and

 2   counsel for Defendants Biomet, Inc.; Biomet Orthopedics, LLC; and Biomet U.S.

 3   Reconstruction, LLC (collectively, “Biomet,” and together with Plaintiff, the “Parties”)

 4   hereby submit this Rule 26(f) Report, which includes a discovery plan and scheduling

 5   order as requested by the Court. (ECF No. 11)

 6   I.     OVERVIEW

 7          This case involves a variety of product liability claims against Biomet stemming

 8   from implantation of the Biomet M2a Metal-on-Metal Hip Replacement System (“M2a

 9   Hip Replacement System”) into Plaintiff. Plaintiff asserts five causes of action against

10   Biomet in her Complaint: (1) Negligence; (2) Negligent Misrepresentation; (3) Strict

11   Liability Design Defect; (4) Strict Liability for Inadequate Warning; and (5) Strict

12   Liability for Manufacturing Defect.

13          The M2a Hip Replacement System at issue in this case is the subject of a currently

14   pending federal multidistrict litigation at the United States District Court for the Northern

15   District of Indiana in the South Bend Division, where Judge Robert L. Miller, Jr. presides

16   over In Re: Biomet M2a Magnum Hip Implant Products Liability Litigation (MDL 2391),

17   cause number: 3:12-MD-2391 (“Biomet M2a MDL”), centralized as an MDL on October

18   2, 2012.

19          Plaintiff filed this suit on December 11, 2020, and Biomet filed its Answer on

20   March 12, 2021. The Parties met and conferred to create a discovery plan and scheduling

21   order. They now file this report pursuant to Fed. R. Civ. P. 26(f).

22   II.    FRCP 26(f) DISCOVERY ISSUES

23          A.     Anticipated Scope of Discovery (FRCP 26(f)(3)(B))

24          The Parties seek a reasonable framework to complete discovery and work this case

25   up for trial. While this case was not a part of the Biomet M2a MDL, Biomet must still

26   coordinate with the Biomet M2a MDL and similar cases filed across the country. Biomet

27
28

                                                 -1-
     Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 4 of 8




 1   anticipates that extensive case-specific discovery and pretrial efforts remain in this case

 2   due to MDL coordination and the complexities of Plaintiff’s case.

 3          In the Biomet M2a MDL, extensive generic discovery has been completed,

 4   including production of documents, witnesses and written discovery. Upon the entry by

 5   this Court of an agreeable Protective Order as to confidentiality and which restricts

 6   sharing of the confidential documents, Biomet agrees to produce the common-issue

 7   written discovery and documents, and common issue depositions provided in the MDL

 8   and state courts before March 12, 2020. Due to the burdens of duplicating these

 9   exhaustive efforts, Biomet requests that this Court limit discovery only to case-specific

10   issues that have not yet been addressed as part of the Biomet M2a MDL or other common

11   issue discovery in other jurisdictions.

12          As to the case-specific portion of this litigation, both Parties must identify and

13   retain case-specific experts to prove causation and/or to address alternative causation, as

14   well as fact and expert witnesses qualified to evaluate Plaintiffs’ specific claims for

15   damages. Biomet requires deeper investigation into Plaintiff’s significant medical history

16   to address alternative causation, including but not limited to her history and progression of

17   osteoarthritis and degenerative disc disease, her knee arthroplasties in 2007 and 2018,

18   degenerative changes throughout her cervical spine, spinal stenosis, the anterior cervical

19   discectomy and fusion surgery that occurred in 2019, and gastritis, among other health

20   conditions and procedures. Biomet cannot properly evaluate Plaintiff’s specific claims for

21   damages without being afforded an opportunity to investigate Plaintiff’s medical history

22   that extends beyond her hip issues with the M2a device. In addition, since this case was

23   not part of the MDL, Biomet must begin medical record collection and continue to

24   identify all of Plaintiff’s treating physicians and facilities in order to notice the appropriate

25   and relevant depositions. This process takes time, especially during the current COVID-

26   19 pandemic, as Biomet has experienced significant delay in collecting records due to

27   medical facilities’ limited personnel and administrative availability.

28

                                                   -2-
     Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 5 of 8




 1          Thus, Biomet’s remaining preparation includes case-specific: (i) written discovery;

 2   (ii) collection of additional documents and medical records, likely including x-ray and/or

 3   MRI images and pathology slides; (iii) fact witness depositions, including Plaintiff’s own

 4   deposition, her spouse’s deposition (to address her request for loss of consortium

 5   damages), her treating physicians, and implanting and revising surgeons, among others;

 6   and (iv) Plaintiff’s expert discovery. Lastly, Biomet will need to retrieve the explanted

 7   device so that its experts may complete an inspection, which is a particularly lengthy

 8   process, as scheduling the required reservations at the facilities where inspection occurs

 9   has been limited, difficult, and protracted as of late due to the obstacles presented by the

10   COVID-19 pandemic. Moreover, while certain of Biomet’s generic testifying experts,

11   such as physicians, may be required to supplement their reports based on case-specific

12   records, generic experts alone will not be sufficient, given Plaintiff’s medical history.

13   Biomet must also identify and retain case-specific potential testifying experts.

14          Although the Parties agree to work together to discuss and schedule treating

15   physician depositions, Biomet requests the necessary time to complete these laborious

16   case-specific discovery efforts.

17          B.     Electronically Stored Information (FRCP 26(f)(3)(C))

18          The scope of ESI discovery will be agreed upon in a stipulated protective order.

19   Biomet will produce its ESI discovery produced in the Biomet M2a MDL and state courts

20   before March 12, 2020, as to the generic portion of this litigation upon the entry of an

21   agreeable Protective Order.

22          C.     Privilege and Protection Issues (FRCP 26(f)(3)(D))

23          The parties intend to enter into a stipulated protective that will govern the exchange

24   of confidential information in this case.

25          D.     Changes to Discovery Limitations (FRCP 26(f)(3)(E))

26          Any additional discovery not addressed by the Court should be done consistent

27   with the Federal Rules of Civil Procedure and the local rules.

28

                                                  -3-
     Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 6 of 8




 1          E.     Other Discovery & Scheduling Orders (FRCP 26(f)(3)(F))

 2          Biomet asserts that Plaintiff’s discovery should be limited to case-specific written

 3   requests and depositions that are not duplicative of those taken in the Biomet M2a MDL.

 4   If Plaintiff agrees to limit discovery here to case-specific discovery, Biomet will agree to

 5   produce the common issue written discovery and documents, and common issue

 6   depositions provided in the MDL and state courts before March 12, 2020 upon the Parties’

 7   entrance of a stipulated protective order for confidentiality and an agreement not to share

 8   the confidential discovery outside of this litigation.

 9   III.   SETTLEMENT

10          The Parties have begun to discuss resolution of this case and request adequate time

11   to complete good-faith settlement discussions without the pressure of running up against

12   case management deadlines. It is not currently necessary for the Parties to participate in

13   any alternative method of dispute resolution.

14   IV.    PARTIES’ PROPOSED SCHEDULE:

15          The Parties request that the Court consider the proposed schedule in light of the

16   extensive discovery to be completed in this case, ongoing discussion to resolve this

17   matter, and the approximately 13 M2a-related trials already confirmed for 2021 through

18   2022 across the country.

19          The parties anticipate a trial of approximately three weeks.

20                                  Event                                      Proposed Date

21   1. Last day to exchange Initial Disclosures                           June 18, 2021

22   2. File motions to amend and/or add parties                           July 16, 2021

23   3. Completion of fact discovery                                       January 14, 2022
24                                                                         April 15, 2022
     4. Plaintiff’s designation and service of expert witness reports
25      for case-specific experts
     5. Biomet’s designation and service of case-specific expert           May 31, 2022
26
        witness reports
27   6. Expert Rebuttal                                                    June 29, 2022
28

                                                  -4-
     Case 2:20-cv-02247-JCM-NJK Document 17 Filed 04/26/21 Page 7 of 8




 1                               Event                                     Proposed Date

 2   7. Completion of case-specific expert discovery                   August 5, 2022

 3   8. Filing of Daubert motions and dispositive motions              November 18, 2022

 4
 5
     Dated: April 26, 2021             WETHERALL GROUP, LTD.
 6
 7
                                       By: /s Peter C. Wetherall
 8                                         PETER C. WETHERALL
 9                                           Attorneys for Plaintiff
                                             Angela Biggins
10
11   Dated: April 26, 2021             BERNHEIM KELLEY BATTISTA & BLISS LLC
12
                                       By: /s Walter Kelley
13
                                           WALTER KELLEY
14
                                             Attorneys for Plaintiff
15                                           Angela Biggins
16
     Dated: April 26, 2021             FAEGRE DRINKER BIDDLE & REATH LLP
17
18                                     By:      /s/ Theodore E. O’Reilly
19                                             TARIFA B. LADDON
                                               THEODORE E. O’REILLY
20
                                               Attorneys for Defendants
21                                             Biomet, Inc., Biomet Orthopedics, LLC, and
                                               Biomet U.S. Reconstruction, LLC
22
23
     IT IS SO ORDERED.
24   Dated: April 28, 2021
     .
25   .
26   _____________________________
     Nancy J. Koppe
27   United States Magistrate Judge
28

                                               -5-
